          Case 3:20-cv-00233-JWD-SDJ            Document 33       11/02/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



BRIAN HUMPHREY                                                      CIVIL ACTION


VERSUS                                                              NO. 20-233-JWD-SDJ


JAMES LEBLANC


                                              ORDER

       Before the Court is Defendant James LeBlanc’s Unopposed Motion for Entry of Stipulated

Protective Order With Consent (R. Doc. 32). Having reviewed the proposed Stipulated Protective

Order (R. Doc. 32-2), as well as the applicable law, the Court finds good cause to enter the Protective

Order under Rule 26(c) of the Federal Rules of Civil Procedure. And so,

       IT IS ORDERED that the Unopposed Motion for Entry of Stipulated Protective Order With

Consent (R. Doc. 32) is GRANTED and the attached Stipulated Protective Order will be entered into

the record by the Clerk of Court. The Court notes for counsel the additions made in bold to Paragraph

6 (filing of documents under seal).

       Signed in Baton Rouge, Louisiana, on November 2, 2020.




                                                      S
                                             SCOTT D. JOHNSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                  1
         Case 3:20-cv-00233-JWD-SDJ            Document 33      11/02/20 Page 2 of 13




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


BRIAN HUMPHREY                                                    CIVIL ACTION


VERSUS                                                            NO. 20-233-JWD-SDJ


JAMES LEBLANC


                          STIPULATED PROTECTIVE ORDER

        The parties to this matter, including Plaintiff Brian Humphrey, on behalf of himself and all

 similarly situated individuals, and Defendant James LeBlanc, through their undersigned counsel,

 agree to the terms of this Stipulated Protective Order; accordingly, it is ORDERED:

        1.      Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

 information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

 this Order concerning Confidential Information as defined below. This Order is subject to the Local

 Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

 calculation of time periods.

        2.      Confidential Information. As used in this Order, “Confidential Information”

 means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by

 the producing party that falls within one or more of the following categories: (a) information

 prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,




                                                2
           Case 3:20-cv-00233-JWD-SDJ          Document 33       11/02/20 Page 3 of 13




 technical, commercial or financial information that the party has maintained as confidential; (d)

 medical information concerning any individual; (e) personal identity information; (f) income tax

 returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

 employment records of a person who is not a party to the case.1 Information or documents that are

 available to the public may not be designated as Confidential Information. Notwithstanding the

 foregoing, Confidential Information does not mean documents or information subject to disclosure

 pursuant to any freedom of information law, including but not limited to the Louisiana Public

 Records Act, La. R.S. 44:1 et seq. and the Louisiana Open Meetings Law, La. R.S. 42:4.1 et seq.

           3.   Designation.

                (a)    A party may designate a document as Confidential Information for protection

 under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere with

 the legibility of the document. As used in this Order, “copies” includes electronic images,

 duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

 marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or

 at the time the documents are produced or disclosed. Any copies that are made of any documents

 marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked,

 except that indices, electronic databases or lists of documents that do not contain substantial

 portions or images of the text of marked documents and do not otherwise disclose the substance of

 the Confidential Information are not required to be marked.

       1
         If protection is sought for any other category of information, the additional category shall
be described in paragraph 2 with the additional language redlined to show the change in the proposed
Order.
                                                 3
           Case 3:20-cv-00233-JWD-SDJ             Document 33       11/02/20 Page 4 of 13




                  (b)      The designation of a document as Confidential Information is a certification

 by an attorney or a party appearing pro se that the document contains Confidential Information as

 defined in this order.2

           4.     Depositions.3

        Alternative A. Deposition testimony is protected by this Order only if designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at the time the

testimony is taken. Such designation shall be specific as to the portions that contain Confidential

Information. Deposition testimony so designated shall be treated as Confidential Information

protected by this Order until fourteen days after delivery of the transcript by the court reporter to

any party or the witness. Within fourteen days after delivery of the transcript, a designating party

may serve a Notice of Designation to all parties of record identifying the specific portions of the

transcript that are designated Confidential Information, and thereafter those portions identified in

the Notice of Designation shall be protected under the terms of this Order. The failure to serve a

timely Notice of Designation waives any designation of deposition testimony as Confidential

Information that was made on the record of the deposition, unless otherwise ordered by the Court.

           Alternative B. Unless all parties agree on the record at the time the deposition testimony is

 taken, all deposition testimony taken in this case shall be treated as Confidential Information until


       2
         An attorney who reviews the documents and designates them as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not
be admitted to practice in the Middle District of Louisiana unless the lawyer is appearing generally
in the case on behalf of a party. By designating documents confidential pursuant to this Order,
counsel submits to the jurisdiction and sanctions of this Court on the subject matter of the
designation.
       3
        The parties or movant seeking the order shall select one alternative for handling deposition
testimony and delete by redlining the alternative provision that is not chosen.
                                                   4
        Case 3:20-cv-00233-JWD-SDJ              Document 33       11/02/20 Page 5 of 13




the expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given, Within

this time period, a party may serve a Notice of Designation to all parties of record as to specific

portions of the testimony that are designated Confidential Information, and thereafter only those

portions identified in the Notice of Designation shall be protected by the terms of this Order. The

failure to serve a timely Notice of Designation shall waive any designation of testimony taken in

that deposition as Confidential Information, unless otherwise ordered by the Court. Protection of

Confidential Material.

                  (a)    General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof. In a putative

class action, Confidential Information may be disclosed only to the named plaintiff(s) and not to

any other member of the putative class unless and until a class including the putative member has

been certified.

                  (b)    Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

      (1)         Counsel. Counsel for the parties and employees of counsel who have responsibility
                  for the action;

      (2)         Parties. Individual parties and employees of a party but only to the extent counsel
                  determines in good faith that the employee’s assistance is reasonably necessary to
                  the conduct of the litigation in which the information is disclosed;


                                                  5
         Case 3:20-cv-00233-JWD-SDJ             Document 33        11/02/20 Page 6 of 13




       (3)      The Court and its personnel;

       (4)      Court Reporters and Recorders. Court reporters and recorders engaged for
                depositions;

       (5)      Contractors. Those persons specifically engaged for the limited purpose of making
                copies of documents or organizing or processing documents, including outside
                vendors hired to process electronically stored documents;

       (6)      Consultants and Experts. Consultants, investigators, or experts employed by the
                parties or counsel for the parties to assist in the preparation and trial of this action
                but only after such persons have completed the certification contained in Attachment
                A, Acknowledgment of Understanding and Agreement to Be Bound;

       (7)      Witnesses at depositions. During their depositions, witnesses in this action to whom
                disclosure is reasonably necessary. Witnesses shall not retain a copy of documents
                containing Confidential Information, except witnesses may receive a copy of all
                exhibits marked at their depositions in connection with review of the transcripts.
                Pages of transcribed deposition testimony or exhibits to depositions that are
                designated as Confidential Information pursuant to the process set out in this Order
                must be separately bound by the court reporter and may not be disclosed to anyone
                except as permitted under this Order.

       (8)      Author or recipient. The author or recipient of the document (not including a person
                who received the document in the course of litigation); and

       (9)      Others by Consent. Other persons only by written consent of the producing party
                or upon order of the Court and on such conditions as may be agreed or ordered.

       (10)     Control of Documents. Counsel for the parties shall make reasonable efforts to
                prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel
                shall maintain the originals of the forms signed by persons acknowledging their
                obligations under this Order for a period of three years after the termination of the
                case.

       5.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony as

required by this Order, even if inadvertent, waives any protection for deposition testimony. If a party

                                                  6
             Case 3:20-cv-00233-JWD-SDJ             Document 33       11/02/20 Page 7 of 13




    designates a document as Confidential Information after it was initially produced, the receiving

    party, on notification of the designation, must make a reasonable effort to assure that the document

    is treated in accordance with the provisions of this Order. No party shall be found to have violated

    this Order for failing to maintain the confidentiality of material during a time when that material has

    not been designated Confidential Information, even where the failure to so designate was inadvertent

    and where the material is subsequently designated Confidential Information.

           6.      Filing of Confidential Information. This Order does not, by itself, authorize the

    filing of any document under seal. Any party wishing to file a document designated as Confidential

    Information in connection with a motion, brief or other submission to the Court must file a motion

    seeking leave to file such document under seal. Sealed filings must comply with the Court’s

    Administrative Procedures.4 And any document filed under seal will be handled by the Court

    in accordance with its procedures at the conclusion of the litigation.5

            7.      No Greater Protection of Specific Documents. Except on privilege grounds not

     addressed by this Order, no party may withhold information from discovery on the ground that it

     requires protection greater than that afforded by this Order unless the party moves for an order



4
 The Administrative Procedures for Filing Electronic Documents in the United States District
Court for the Middle District of Louisiana can be found on the Court’s website.
(Available at: https://www.lamd.uscourts.gov/administrative-procedures).
5
  “[A]ll pleadings and other papers filed under seal in civil and criminal actions shall be
maintained under seal for thirty days following final disposition of the action. After that time,
all sealed pleadings and other papers shall be placed in the case record unless a District Judge or
Magistrate Judge, upon motion and for good cause shown, orders that the pleading or other
paper be maintained under seal. . . . [T]he deadline for filing any motions regarding the unsealing
of any document shall be within thirty days of the final disposition of any action and shall contain
a concise statement of reasons for maintaining the pleading or other paper under seal.” M.D.
La. General Order No. 2019-4.
                                                7
        Case 3:20-cv-00233-JWD-SDJ                Document 33    11/02/20 Page 8 of 13




providing such special protection.

       8.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by any

party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with counsel

for the designating party. In conferring, the challenging party must explain the basis for its belief

that the confidentiality designation was not proper and must give the designating party an

opportunity to review the designated material, to reconsider the designation, and, if no change in

designation is offered, to explain the basis for the designation. The designating party must respond

to the challenge within five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of this

procedure. The burden of persuasion in any such challenge proceeding shall be on the designating

party. Until the Court rules on the challenge, all parties shall continue to treat the materials as

Confidential Information under the terms of this Order.

       9.      Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

       10.     Use of Confidential Documents or Information at Trial. Nothing in this Order
                                           8
        Case 3:20-cv-00233-JWD-SDJ                 Document 33       11/02/20 Page 9 of 13




shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential Information.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

      11.      Confidential Information Subpoenaed or Ordered Produced in Other
               Litigation.

                (a)        If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

                (b)        The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

                (c)        The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to protect

its Confidential Information in the court from which the subpoena or order issued. The designating

party shall bear the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

                                                    9
        Case 3:20-cv-00233-JWD-SDJ             Document 33        11/02/20 Page 10 of 13




 forth in this paragraph remain in effect while the party has in its possession, custody or control

 Confidential Information by the other party to this case.

        12.     Challenges by Members of the Public to Sealing Orders. A party or interested

 member of the public has a right to challenge the sealing of particular documents that have been

 filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

 propriety of filing under seal.

        13.     Obligations on Conclusion of Litigation.

                (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

 shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

 dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

 documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this Order,

 including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1) the

 document has been offered into evidence or filed without restriction as to disclosure; (2) the parties

 agree to destruction to the extent practicable in lieu of return; 5 or (3) as to documents bearing the

 notations, summations, or other mental impressions of the receiving party, that party elects to

 destroy the documents and certifies to the producing party that it has done so.

                (c)      Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under
                                                10
          Case 3:20-cv-00233-JWD-SDJ            Document 33      11/02/20 Page 11 of 13




this Order. An attorney may use his or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information.

                   (d)     Deletion of Documents filed under Seal from Electronic Case Filing

 (ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

 Court.

          14.      Order Subject to Modification. This Order shall be subject to modification by the

 Court on its own initiative or on motion of a party or any other person with standing concerning the

 subject matter.

          15.      No Prior Judicial Determination. This Order is entered based on the

 representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

 herein shall be construed or presented as a judicial determination that any document or material

 designated Confidential Information by counsel or the parties is entitled to protection under Rule

 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on

 a specific document or issue.

          16.      Persons Bound. This Order shall take effect when entered and shall be binding upon

 all counsel of record and their law firms, the parties, and persons made subject to this Order by its

 terms.

      Signed in Baton Rouge, Louisiana, on November 2, 2020.




                                                    S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE


                                                  11
        Case 3:20-cv-00233-JWD-SDJ           Document 33         11/02/20 Page 12 of 13




                                      ATTACHMENT A


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA


                                                 No. 3:20 C 233
Brian Humphrey, on behalf of himself and all
similarly situated individuals,              Hon. John W. DeGravelles,
                                             District Judge
                  Plaintiff,
                                             Hon. Scott Johnson,
                  v.                         Magistrate Judge

James LeBlanc,

                 Defendant.

                                ACKNOWLEDGMENT AND
                               AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order

dated                                       in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the Middle District of Louisiana in matters

relating to the Protective Order and understands that the terms of the Stipulated Protective Order

obligate him/her to use materials designated as Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.
     Case 3:20-cv-00233-JWD-SDJ              Document 33   11/02/20 Page 13 of 13




        The undersigned acknowledges that violation of the Stipulated Protective Order may

result in penalties for contempt of court.



Name:

Job Title:

Employer:

Business Address:




Date:
                                       Signature
